Per Curiam.

After reviewing the record, we agree with the board’s findings of fact, conclusions of law, and recommendation.
Accordingly, we suspend Geoffrey L. Oglesby from the practice of law for one year, and stay six months of the suspension on the conditions set forth by *42the board above, except the amount of restitution may be amended if respondent establishes another, appropriate amount. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.